FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                               August 28, 2012
                                   PUBLISH                   Elisabeth A. Shumaker
                                                                 Clerk of Court
                   UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT


 PUBLIC SERVICE COMPANY OF
 NEW MEXICO,

       Petitioner/Cross-Respondent,
                                                 Nos. 11-9536 & 11-9540
 v.

 NATIONAL LABOR RELATIONS
 BOARD,

       Respondent/Cross-Petitioner.


          PETITION FOR REVIEW AND CROSS-APPLICATION
               FOR ENFORCEMENT OF AN ORDER OF
             THE NATIONAL LABOR RELATIONS BOARD
                      (NLRB No. 28-CA-23148)


Paula G. Maynes (Stephen B. Waller with her on the briefs), Miller Stratvert P.A.,
Albuquerque, New Mexico, for Petitioner/Cross-Respondent Public Service
Company of New Mexico.

Nicole Lancia, Attorney (Usha Dheenan, Lafe E. Solomon, Acting General
Counsel, Celeste J. Mattina, Acting Deputy General Counsel, John H. Ferguson,
Associate General Counsel, and Linda Dreeben, Deputy Associate General
Counsel, with her on the briefs), Washington, D.C., for Respondent/Cross-
Petitioner National Labor Relations Board.


Before MURPHY, GORSUCH, and MATHESON, Circuit Judges.


GORSUCH, Circuit Judge.
      This case began with an angry bill collector, metamorphosed into a

discovery dispute, and now serves mostly as another reminder about the

importance of preserving your best arguments in the proper administrative forum

rather than trying them for the first time in an appellate court.

                                          I

      It began with Robert Madrid. He worked for Public Service Company of

New Mexico (PNM), collecting overdue bills for the electric utility. A tough job,

to be sure, and one that apparently called for more patience than Mr. Madrid

could muster on a bad day. Angered by a particularly obstinate customer and

without his supervisor’s permission, Mr. Madrid drove to the customer’s home

and disconnected the gas line. Bad enough, but what’s worse is this: PNM didn’t

even provide the gas service, another utility did. Naturally, the delinquent

customer wasn’t happy and neither was Mr. Madrid’s boss. Soon enough neither

was Mr. Madrid, because though he owned up to his actions PNM fired him all

the same, citing his violation of the company’s ethics policy and state law.

      But Mr. Madrid’s dismissal marked only the beginning of things, spawning

a tangled and now aging discovery dispute. Mr. Madrid’s union decided to file a

grievance on his behalf contesting his dismissal. The union argued that Mr.

Madrid’s firing violated its collective bargaining agreement with the company.

For its part, PNM replied by pointing out that the agreement allows the company

                                         -2-
to fire unionized employees for “reasonable cause.” And how, PNM asked, could

that possibly be missing here, when Mr. Madrid admitted his improper behavior?

      The union replied with this theory. While Mr. Madrid’s conduct was

indisputably in violation of company policy and state law, the union hypothesized

that he may have been treated more harshly than other employees guilty of similar

things. And such disparate treatment would be enough, the union argued, to

undermine any claim of “reasonable cause” for Mr. Madrid’s termination.

      The difficulty was, the union didn’t have evidence for its theory, only a

wish to conduct discovery to see if it might pan out. So the union sent PNM a

request demanding documents showing whether and to what extent PNM had

disciplined other employees who, like Mr. Madrid, violated the company’s ethics

policy or state law. It also asked for disciplinary information about two specific

non-union supervisors, Dave Delorenzo and Kelly Bouska. The union apparently

believed the pair were responsible for a gas leak in 2008 but might have been

treated more leniently than Mr. Madrid.

      These requests led to our discovery fight. PNM readily agreed to provide

documents disclosing disciplinary actions taken against union employees, but it

refused to provide information about discipline meted out on non-union workers.

The company argued that information about non-union employees was

“irrelevant.” The company also claimed that the union’s bargaining

representative already possessed information about the treatment of Mr.

                                          -3-
Delorenzo and Mr. Bouska pursuant to a confidential court order, and that the

union’s request for the information had no other purpose except to harass PNM.

      Mr. Madrid’s union representative disagreed and sought to persuade the

company to his view. He sent a letter to PNM explaining that both union and

non-union employees are subject to the same corporate ethics policy and the same

New Mexico laws that served as the basis for Mr. Madrid’s termination. And

this, the union argued, made disciplinary information about non-union employees

relevant to the question whether the company had treated Mr. Madrid unusually

harshly. With respect to Mr. Delorenzo and Mr. Bouska, the union denied it ever

received information about what discipline (if any) was imposed on the two as a

result of the gas leak.

      Still, none of this persuaded PNM to comply and so the litigation began.

The union filed a charge with the National Labor Relations Board alleging unfair

labor practices, and the case marched along for many months until a hearing

could be held before an administrative law judge (ALJ). Then, on the eve of the

hearing, PNM suddenly relented and handed over to the union all the information

it wanted.

      But even that wasn’t the end of things. Because of its many months of

delay, first the ALJ and then the Board found that PNM had engaged in an unfair

labor practice in violation of 29 U.S.C. §§ 158(a)(1) and (5). Specifically and in

the end, the Board concluded that: (1) PNM had a statutory duty to bargain

                                        -4-
collectively in good faith; (2) this duty included the duty to provide information

relevant to grievances pursued under the terms of a collective bargaining

agreement; (3) the information sought here was relevant to a grievance; (4) the

union did not already possess disciplinary information about Mr. Delorenzo and

Mr. Bouska; (5) the information request was made in good faith and not to harass

PNM; and (6) PNM’s delay in providing the information was unreasonable.

Public Serv. Co. of N.M., 356 N.L.R.B. No. 160, slip op. at 5-7 (May 24, 2011).

As remedy, the Board ordered PNM to post a notice informing employees of their

rights under the law, PNM’s violation, and the company’s promise to do better

going forward. Id. at 8-10.

      Naturally enough, PNM now petitions us for review of the Board’s decision

and the Board cross-petitions asking us to enforce its order.

                                         II

      And that takes us to the reminder about preservation, because in this case

much more isn’t before us than is. PNM does not dispute it had a duty to provide

the union with relevant information in connection with grievances filed under the

terms of the collective bargaining agreement. It does not dispute the Board’s

finding that PNM’s delay in responding to the union’s request was unreasonably

long. And PNM does not claim that the union’s discovery request was overbroad,

unduly burdensome, or an invasion of the privacy interests of its employees — all

of which may, at least under some circumstances, excuse a company’s obligation

                                        -5-
to provide the information under the National Labor Relations Act. Safeway

Stores, Inc. v. NLRB, 691 F.2d 953, 956-57 (10th Cir. 1982). Instead, the only

question the company raises before us and the only one we have to decide is

whether the disciplinary information about non-union employees was “relevant”

to the union’s processing of Mr. Madrid’s grievance.

      And even on that question, far less confronts us than first meets the eye.

That’s because the most significant “relevance” objections PNM seeks to press in

this court never made their way into the proceedings before the Board. And under

29 U.S.C. § 160(e), that’s a problem: “No objection that has not been urged

before the Board, its member, agent, or agency, shall be considered by the court,

unless the failure or neglect to urge such objection shall be excused because of

extraordinary circumstances.” See also NLRB v. L&B Cooling, Inc., 757 F.2d
236, 240 (10th Cir. 1985).

      To determine whether § 160(e)’s “objection” requirement is satisfied, we

ask this question: was the matter the petitioner seeks to raise here pressed before

the Board with “sufficient specificity and clarity” so the tribunal was aware it

needed to be addressed and could become the subject of litigation in this court?

NLRB v. Interstate Builders, Inc., 351 F.3d 1020, 1034 n.8 (10th Cir. 2003)

(quotation omitted); see also Teamsters Local Union No. 435 v. NLRB, 92 F.3d
1063, 1072 (10th Cir. 1996). We ask this question because, whatever else

§ 160(e) may be designed to do, it’s plain from its face that it seeks to allow the

                                         -6-
agency at least the chance to apply its expertise to a problem before it comes to

us. See Marshall Field & Co. v. NLRB, 318 U.S. 253, 256 (1943) (the statute

promotes “the salutary policy . . . of affording the Board opportunity to consider

on the merits questions to be urged upon review” in court); NLRB v. Cheney Cal.

Lumber Co., 327 U.S. 385, 389 (1946) (same).

      Applying this rule, we can divide PNM’s appeal into two parts: the set of

objections it managed to preserve and the rather larger set it did not.

                                            A

      Taking the first group first, it’s clear enough that PNM lodged at least one

clear and specific objection. It clearly argued that the union already possessed

disciplinary information about Mr. Delorenzo and Mr. Bouska and sought

information about their treatment only to harass the company. Admin. Record

Vol. III Ex. 3 pp. 2-3. That part of PNM’s appeal, without doubt, we may hear.

      But with respect to the remainder of the objections PNM wishes to pursue

in this court, here is all it said to the Board:

      PNM makes exception to the ALJ’s analysis and conclusion that PNM was
      under a duty to provide information for non-bargaining unit employee
      discipline ‘in the case of possible relevance.’ [ALJ Op.] p. 7, ll. 2-38,
      Conclusions of Law Nos. 4 and 5. Non-bargaining unit employee discipline
      does not ‘concern subjects directly pertaining to the bargaining unit’ and
      the ALJ failed to assign the burden of proof of relevance to the Union as
      required by law.

Admin. Record Vol. III Ex. 3 p. 1.




                                           -7-
      Given the terseness of this two-sentence objection and its failure to cite any

legal authority, the Board might have been within its rights to consider it

insufficient for any purpose. See 29 C.F.R. § 102.46(b)-(c). But the Board didn’t

go down that road. Instead, it chose to address the two objections it felt it could

discern lurking here: PNM’s claim that (1) information about the discipline of (or

failure to discipline) non-union employees is irrelevant because non-union

employees aren’t “similarly situated” to union employees, and (2) the union was

obliged to explain clearly the relevance of its information — and to do so at the

time it issued its request and not just after the fact at an administrative hearing.

      We believe PNM’s submission was (just) enough to preserve these two

relevance objections. PNM’s submission discusses each of them, if with painful

brevity. And the company’s references to portions of the ALJ’s opinion help put

a little more meat on the bone, directing the Board to the specific reasoning the

ALJ offered on these particular issues. See Parsippany Hotel Management Co. v.

NLRB, 99 F.3d 413, 418 (D.C. Cir. 1996) (the fact that “the ground for the

exception [is] evident by the context in which the exception is raised” helps

demonstrate the objection sufficiently put the Board on notice) (quotation

omitted). The Board’s opinion, too, suggests it fully understood both the nature

and scope of these two specific objections. Whether or not each of these things

alone might be sufficient, in light of them collectively we hold PNM’s submission

presents qualifying “objections” on these two issues under § 160(e) by providing

                                          -8-
sufficient specificity and clarity to allow the Board to bring its expertise to bear.

See Interstate Builders, 351 F.3d at 1034 n.8 (asking whether the “Board [was]

aware” of the need to decide an issue); Consolidated Freightways v. NLRB, 669
F.2d 790, 794 (D.C. Cir. 1981) (“In each case, the critical inquiry is whether the

objections made before the Board were adequate to put the Board on notice that

the issue might be pursued on appeal.”).

                                           B

      These, however, are not the only relevance objections PNM seeks to pursue

before this court. To the contrary, the company seeks to pursue a number of

others.

      By way of example, PNM advances a forceful argument that whether it

treated Mr. Madrid differently from other employees (unionized or not) is

irrelevant because the collective bargaining agreement doesn’t prohibit

differential discipline. In its view, the collective bargaining agreement allows the

union to grieve only “the application of a specific policy to a specific employee,”

not PNM’s termination practices more broadly. And, the company submits,

there’s no question that this specific employee was subject to termination. The

collective bargaining agreement allows it to fire union members for “reasonable

cause” and, PNM argues, Mr. Madrid’s conduct certainly amounted to that.

Besides and in any event, PNM submits, the right to fire employees for

“reasonable cause” is merely an example of PNM’s management power and not a

                                         -9-
limitation, so it was entitled under the agreement to fire Mr. Madrid even without

reasonable cause. 1

      Alternatively, PNM argues that even if differential treatment could amount

to a violation of the collective bargaining agreement, and even if the union had

sought to explain the relevancy of its request to issues covered by the parties’

collective bargaining agreement, NLRB precedent requires the union to make at

least some evidentiary showing that differential treatment exists before it is

entitled to discovery. Fishing expeditions, it argues, are off limits. PNM points

to United States Postal Service, where the Board held that “the burden of

demonstrating relevance is not carried by a showing of a common disciplinary

standard and a ‘mere suspicion’ that there may exist some evidence of supervisory

misconduct similar to that involved in the grievance.” 310 N.L.R.B. 701, 702

(1993). And, PNM argues, this case is on all fours with Postal Service: before

asking for records about other employees, the union presented nothing more than

speculation that anyone else committed violations meaningfully similar to Mr.

Madrid’s.



      1
         To be sure, PNM argued to the Board that a separate provision of the
collective bargaining agreement granted it exclusive power to “determine the
qualification and select its [non-union] managerial and supervisory employees.”
Admin. Record Vol. III Ex. 3 p. 1. But that’s not the same objection at all.
Before this court, PNM seeks to suggest its discipline even of union members is
irrelevant. Before the Board, PNM asserted the irrelevancy only of information
pertaining to non-union managers and supervisors.

                                       - 10 -
      Alternatively still, PNM asserts (albeit without much explanation) that the

fact the union waited four months after filing Mr. Madrid’s grievance before

issuing its request for information shows the union didn’t think the information

relevant.

      The trouble is, we have no authority to hear these objections because PNM

never presented them to the Board. Not a word hinting at them appears in PNM’s

spartan administrative submission. And while agency silence may not always be

dispositive of the question whether a party objected (after all, agencies sometimes

fail to respond to the arguments put to them and they sometimes do things no one

asks of them), the Board’s failure to respond to these arguments in an otherwise

thorough opinion suggests it, too, didn’t understand them to be in play.

      Neither does the fact PNM did file three other qualifying § 160(e)

relevance objections before the Board mean it may pursue on appeal any other

tangentially related objections it wishes. The statute speaks of the need to present

each objection in the singular: “No objection that has not been urged before the

Board. . . shall be considered by the court, unless the failure or neglect to urge

such objection shall be excused because of extraordinary circumstances.” 29

U.S.C. § 160(e) (emphasis added). And of course the statute’s point — to provide

the Board with the chance to pass on each objection before litigation ensues in

this court — would be undone if one objection could sweep in others hidden

under its skirt. Consolidated Freightways, 669 F.2d at 793 (“[A] party who has

                                         - 11 -
limited his objections before the Board to one issue will not be allowed to raise a

different issue on appeal.”).

      So it is that both § 160(e)’s formal requirement (the rule a party must raise

any objections to the Board it wishes to pursue here) and its substantive aim

(seeking to afford the Board sufficiently clear notice of the need to address those

objections so it might bring its expertise to bear before we take up the matter) are

unmet and we may not hear PNM’s newly minted objections, whatever their

merits may be.

      Still, there’s yet one more wrinkle to this preservation business. In its

briefs to this court, the Board disputes our authority to hear some of PNM’s

previously unvoiced objections, but it overlooks other arguments that were also

unpreserved. So if § 160(e) merely provided the Board with an affirmative

defense, we might find the Board’s failure to assert it here a fatal flaw, a “waiver

of the waiver,” so to speak.

      In § 160(e), however, Congress didn’t just enact a waivable affirmative

defense. It imposed a jurisdictional limit on the authority of this court, a limit we

must attend to even if the Board hasn’t. Adams v. Reliance Standard Life Ins.

Co., 225 F.3d 1179, 1182 (10th Cir. 2000); Arbaugh v. Y&H Corp., 546 U.S. 500,

514 (2006). Indeed, both the Supreme Court and this court have long held that

§ 160(e) is a non-waivable jurisdictional bar to consideration of objections not

presented to the Board. See Facet Enterprises, Inc. v. NLRB, 907 F.2d 963, 970

                                        - 12 -
(10th Cir. 1990); Woelke & Romero Framing, Inc. v. NLRB, 456 U.S. 645, 665

(1982).

      Of course, we must be wary about the word “jurisdiction.” In the years

since Facet Enterprises and Woelke, the Supreme Court has repeatedly warned

lower courts against confusing “claim-processing rules or elements of a cause of

action” with true “jurisdictional limitations.” Reed Elseiver, Inc. v. Muchnick,

130 S. Ct. 1237, 1243-44 (2010); see also Arbaugh, 546 U.S. at 510; Bowles v.

Russell, 551 U.S. 205, 214 (2007); Scarborough v. Principi, 541 U.S. 401, 413

(2004). Many defenses, objections, and rules may limit a party’s ability to

present an argument, but it’s a glib mistake to conflate them with rules

categorically (jurisdictionally) precluding a federal court from hearing a matter.

      But even mustering the appropriate skepticism and eyeing § 160(e)

narrowly, it still appears to us a true jurisdictional limit. A statute imposes a

jurisdictional limit on the courts when it “speak[s] to the power of the court rather

than to the rights or obligations of the parties.” Reed Elseiver, 130 S. Ct. at 1243

(quotation omitted). And § 160(e) does the former. Its prohibition against

entertaining unpreserved arguments appears in the same statutory section that

grants the court of appeals jurisdiction to review NLRB orders. See 29 U.S.C.

§ 160(e) (“Upon the filing of [a] petition [by the Board to enforce its order], the

court shall . . . have jurisdiction of the proceeding and of the question determined

therein[.]”). And the relevant prohibition appears in the very sentence after the

                                         - 13 -
grant of authority to this court. All this distinguishes § 160(e) from many non-

jurisdictional requirements “located in . . . provision[s] separate from those

granting federal courts subject-matter jurisdiction.” Reed Elseiver, 130 S. Ct. at

1245-46 (quotation omitted); see also Arbaugh, 546 U.S. at 514-15. What’s

more, the language of § 160(e) speaks to the power of the reviewing court, a fact

that distinguishes it from many non-jurisdictional requirements addressed only to

the parties. 2 Given all this, and even bearing well in mind the Court’s recent

cautionary notes, we are confident that § 160(e) is a jurisdictional limit on this

court’s authority, just as Facet Enterprises and Woelke said it was. See Chevron

Mining, Inc. v. NLRB, 684 F.3d 1318, 1328-30 (D.C. Cir. 2012) (reexamining

precedent in light of recent Supreme Court decisions and reaching the same

conclusion).




      2
         Compare 29 U.S.C. § 160(e) (“No objection that has not been urged
before the Board . . . shall be considered by the court.” (emphasis added)) with
Reed-Elsevier, 130 S. Ct. at 1241 (holding non-jurisdictional a requirement that
“no civil action for infringement of the copyright . . . shall be instituted” until
certain statutory requirements are met); Jones v. Bock, 549 U.S. 199, 204 (2007)
(holding non-jurisdictional a requirement that “no action shall be brought with
respect to prison conditions . . . by a prisoner . . . until such administrative
remedies as are available are exhausted”); Eberhart v. United States, 546 U.S. 12,
13 (2005) (holding non-jurisdictional a requirement that “any motion for a new
trial grounded on any reason other than newly discovered evidence must be filed
within 7 days after the verdict or finding of guilty”).

                                        - 14 -
                                         III

      And this leaves us with little we can do to help PNM. We can reach the

merits only of its three preserved objections — and these, it comes quickly clear,

are not PNM’s best.

      We begin with the company’s first preserved objection — that information

about the discipline of non-union employees is categorically irrelevant because

they aren’t “similarly situated” to union employees. In approaching this

objection, we readily acknowledge that non-union employees are not always

relevant comparators with their unionized counterparts. After all, collective

bargaining agreements often impose different standards for the treatment of union

workers than for others, and this can make comparisons between the two groups

difficult. See generally Holiday Inns, Inc., 317 N.L.R.B. 479, 481 (imposing a

presumption of relevance to information sought about the treatment of union

employees but no such presumption to information sought about the treatment of

non-union workers).

      The difficulty for PNM is that the particular rules serving as the basis for

Mr. Madrid’s termination — especially the company’s ethics policy — apply to

union and non-union employees equally. See Public Serv. Co. of N.M., 356

N.L.R.B. No. 160, slip. op. at 6. And before the Board at least, PNM identified

no way in which the fact one is or isn’t a union member might make a




                                        - 15 -
disciplinary difference when it comes to violating the company’s policy. By all

lights, everyone must behave ethically at PNM or suffer the same consequences.

      PNM replies by suggesting that the irrelevance of non-union disciplinary

information is illustrated by the Board’s decision in Equitable Gas Company, 227
N.L.R.B. 800 (1977). There, the union asked for absentee records for other

employees as part of an effort to grieve a union member’s suspension for taking

leave without approval. Id. at 801. The Board held the requested information

irrelevant because the union member wasn’t suspended merely for being absent

from work but for being absent without leave. Id. at 801-02. The problem in

Equitable Gas, thus, was that the requested records didn’t even bear on the

question asked — whether the union member and others were treated the same or

differently. The union complained about apples but asked for information about

oranges. Here there’s no such comparable problem with the comparables: as far

as anyone can tell from the (preserved) arguments, the records the union sought

bore directly on the theory it sought to prove. 3




      3
          To be sure, PNM tries to get around this problem by referring to its claim
that the union had a duty to provide evidence of differential treatment, not just
speculation, before obtaining discovery about non-union comparators. But this is
a different argument than saying PNM’s request for information about non-union
employees is categorically irrelevant to issues covered by the parties’ collective
bargaining agreement, whatever the evidence of differential treatment might be.
It is also, as we’ve already explained, one of those arguments PNM never raised
before the Board and so has long since lost.

                                        - 16 -
      Turning to PNM’s second preserved objection — that the union had to

explain the relevance of the requested information to an issue covered by the

collective bargaining agreement, and to do so at the time the request was made

and not just after the fact at an administrative hearing — there’s a kernel of truth

here, too. After all, NLRB precedent expressly requires the union to explain its

relevance theory to the company “at the time the information request was made”

rather than waiting until a Board hearing to concoct one. See Disneyland Park,
350 N.L.R.B. at 1259.

      The problem is, the record before us contains substantial evidence that the

union did timely apprise PNM of the basis for its request. Shortly after PNM

refused to provide any information about the discipline of non-union employees,

Mr. Madrid’s union representative, Ed Tafoya, sent a letter detailing the basis for

the request. He explained that the union wanted to investigate the possibility that

other workers had been treated more leniently than Mr. Madrid, and that the

request went to whether PNM had acted “evenhandedly” and “without

discrimination.” See Public Serv. Co. of N.M., 356 N.L.R.B. No. 160, slip. op. at

3-4. He also pointed out that all of PNM’s employees were subject to the same

state laws and corporate ethics policy, and so union and non-union employees are

in that respect “similarly situated.” Id. at 6. All this was more than sufficient to

support the Board’s decision that PNM was reasonably informed about the

grounds of the union’s request at the time it was made.

                                        - 17 -
      In its final preserved objection, PNM claims the union’s request was

motivated not by a desire to obtain relevant information but by another, improper

purpose. Recall that the union not only made a general request for disciplinary

information, but also specifically sought information about the discipline meted

out on Dave Delorenzo and Kelly Bouska after their alleged violations of

company policy led to a gas leak in 2008. PNM asserts that Mr. Tafoya, the

union representative, already knew about the disciplinary action taken against Mr.

Delorenzo and Mr. Bouska because Mr. Tafoya had participated in the

administrative proceedings investigating the leak. And, the company says, the

information Mr. Tafoya obtained during the gas leak investigation was subject to

a protective order. According to PNM, Mr. Tafoya wanted a way around the

protective order so he could release publicly the information about Mr. Delorenzo

and Mr. Bouska, perhaps to embarrass the company for failing to take more

severe disciplinary action against the pair. And Mr. Madrid’s case, the company

says, was just the fig leaf cover Mr. Tafoya needed to accomplish this.

      But whatever other problems may attend PNM’s theory, the Board

expressly found Mr. Tafoya credible when he testified that, though he knew the

two men had committed violations of company and state rules, he was never told

whether either had been disciplined for his misconduct. Public Serv. Co. of N.M.,

356 N.L.R.B. No. 160, at 4. Mr. Tafoya’s testimony is also partially corroborated

by the fact that PNM’s “attorney conceded, during the hearing” that none of the

                                       - 18 -
documents offered by PNM clearly showed that Mr. Tafoya was told about the

discipline imposed on Mr. Delorenzo and Mr. Bouska. Id. at 5, n.14. Certainly

on its face this appears to be “substantial evidence” that Mr. Tafoya didn’t

already know what happened to the pair. Laborers’ Int’l Union, Local 578 v.

NLRB. 594 F.3d 732, 739 (10th Cir. 2010). After all, our job is not to decide the

facts for ourselves as if we were the first to come to it, but only to ask whether on

the record before us any “reasonable mind” could make the finding the Board has

already made. Id. (quotation omitted).

       Neither for its part does PNM offer us any persuasive reason to think the

Board’s finding about Mr. Tafoya’s state of knowledge is one no reasonable mind

could accept. In fact, the company never even mentions the Board’s factual

finding in its briefs but instead essentially just reargues the facts to us as if we

could decide them afresh. Given that shortcoming, we are hardly able to undo the

Board’s judgment. It is, after all, PNM’s burden to do much more than to reargue

the facts. It must go a step farther and “show affirmatively” that the Board’s

findings are ones no reasonable mind could accept. Brown v. Comm’r, 448 F.2d
514, 517 (10th Cir. 1971). And this heavy burden PNM has not even attempted to

carry. 4

       4
         In its reply brief, PNM also claims that information about Mr. Delorenzo
and Mr. Bouska was irrelevant because their misconduct was not sufficiently
similar to Mr. Madrid’s retaliatory actions. Like much else, this portion of the
argument was neither presented to nor addressed by the Board and we are without
                                                                      (continued...)

                                          - 19 -
                                          IV

      PNM’s preserved arguments fail on their merits and PNM’s unpreserved

arguments we cannot hear, however meritorious they may be. Congress has given

the courts only the power to help those who help themselves by developing their

best objections during the administrative process, rather than waiting until it’s all

over and the case is on appeal. PNM’s petition for review is denied. The Board’s

cross-petition for enforcement of its order is granted.




      4
       (...continued)
authority to entertain it.

                                        - 20 -